UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 15, 2008 Date of Report (Date of earliest event reported) AMERICA WEST RESOURCES, INC. (Exact name of Registrant as specified in its charter) Nevada 0-19620 84-1152135 (State of Incorporation) (Commission File Number) (IRS Employer ID Number) 57 West 200 South, Suite 400 Salt Lake City, Utah 84101 (Address of Principal Executive Offices) (801) 521-3292 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 15, 2008, the board of directors appointed Dan Baker to serve as a director, filling the vacancy created by the passing of Mr. Alexander H. Walker Jr. Mr. Baker has served as our Chief Executive Officer since July 10, 2008, prior to which he was the Company’s Chief Operating Officer from August 2007 until July 2008 and joined our Company in September 2006.Mr. Baker began his business career in mining as a laborer in 1969, following an extended tour of duty with the U.S. Army in Vietnam. He advanced to longwall foreman, senior mining engineer, longwall superintendent, and manager of underground operations, working for U.S. Steel Corporation, Kaiser Steel Corporation, Braztah Corporation, Utah Power
